Case 2:20-cv-10547-PA-PVC Document 21 Filed 01/19/21 Page 1 of 1 Page ID #:1899


 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   MOHAMMAD DAFER F.                            Case No. CV 20-10547 PA (PVCx)
     ALKAHTANI,
12                                                JUDGMENT
13                       Plaintiff,

14         v.

15   THE EMBASSY OF KINGDOM OF
     SAUDI ARABIA,
16
17                       Defendant.

18
           In accordance with the Court’s January 19, 2021 Minute Order dismissing this action
19
     for plaintiff Mohammad Dafer F. Alkahtani’s failure to file an opposition to Defendant The
20
     Embassy of Kingdom of Saudi Arabia’s Motion to Dismiss,
21
           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
22
     dismissed without prejudice.
23
     DATED: January 19, 2021
24
                                                   ___________________________________
25                                                            Percy Anderson
                                                     UNITED STATES DISTRICT JUDGE
26
27
28
